t c memo united_states tax_court john l bobbs petitioner v commissioner of internal revenue respondent docket no filed date john l bobbs pro_se igor s drabkin for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 a and 1unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was continued background petitioner resided in inglewood california when the petition in this case was filed petitioner claimed a charitable_contribution_deduction of dollar_figure on hi sec_2001 income_tax return following an examination respondent issued an examination_report in which he proposed to disallow dollar_figure of petitioner’s reported contributions on date respondent issued a revised examination_report in which he proposed to disallow only dollar_figure of petitioner’s reported contributions the letter accompanying continued filed and all rule references are to the tax_court rules_of_practice and procedure 2petitioner claimed deductions for the following charitable_contributions donee organization amount of contribution administrator of peace and brotherhood ministries apb ministries true vine baptist church marantha community church miscellaneous total dollar_figure big_number big_number 3respondent originally only allowed a deduction for the dollar_figure paid to marantha community church respondent received an itemized list of contributions made to true vine baptist church however and he allowed the dollar_figure deduction in the revised examination_report respondent disallowed the dollar_figure contribution to apb ministries because apb ministries did not respond to a request by respondent for additional documentation regarding petitioner’s alleged contribution respondent also disallowed the remaining dollar_figure miscellaneous contribution s not continued the revised examination_report informed petitioner that he had days from date the date of the letter to request a conference with the appeals_office the letter also informed petitioner that respondent would issue a notice_of_deficiency if petitioner did not request a conference within the 15-day period petitioner did not submit a timely request for an appeals_conference consequently on date respondent issued a notice_of_deficiency notice to petitioner for the notice was addressed to north market street apartment inglewood ca on date petitioner mailed form request for appeals review request to respondent on a date that does not appear in the record respondent forwarded petitioner’s request to this court by letter dated date continued specifically identified in the record 4petitioner disputes receipt of the notice but he admits that he received other correspondence from respondent at the north market street address petitioner’s request and his amended petition both show the north market street address as his current address 5respondent’s postage meter stamp on the envelope in which the request was forwarded reads date however respondent contends that the request was mailed on or about date the u s postal service stamp is illegible if the request took no more than the ordinary delivery time of days for a mailing from california to washington d c see discussion infra pp the latest date on which the request could have been mailed to arrive at the court on date was date respondent informed petitioner that his request was untimely and that he would have to petition the tax_court to dispute his tax_liability on date we filed petitioner’s request which was forwarded to the court by respondent as an imperfect petition we subsequently ordered petitioner to file an amended petition with the required filing fee by date on date we received and filed petitioner’s amended petition on date we received and filed respondent’s motion to dismiss for lack of jurisdiction which alleged that petitioner’s petition was not filed within the 90-day period prescribed in sec_6213 and sec_7502 in support of the motion respondent attached a postmarked copy of the certified mailing list bearing petitioner’s name and address the date on which the notice_of_deficiency was mailed to petitioner and the article tracking number of the notice on date we filed petitioner’s response in opposition to respondent’s motion petitioner contends that he did not receive the notice_of_deficiency dated date petitioner also argues that he timely mailed his request to the internal_revenue_service discussion our jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and on a timely filed petition rule a c 93_tc_22 notice_of_deficiency sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer’s last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer’s last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 378_f2d_37 9th cir the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 under sec_7502 a timely mailed petition will be treated as though it were timely filed respondent bears the burden of proving by competent and persuasive evidence that the notice_of_deficiency was properly mailed 94_tc_82 54_tc_1535 the act of mailing may be proven by documentary_evidence of mailing or by evidence of respondent’s mailing practices corroborated by direct testimony coleman v commissioner supra pincite a u s postal service form_3877 acceptance of registered insured c o d and certified mail reflecting postal service receipt represents direct documentary_evidence of the date and fact of mailing id 89_tc_321 where the existence of the notice_of_deficiency is not in dispute a properly completed form_3877 by itself is sufficient absent evidence to the contrary to establish that the notice was properly mailed to a taxpayer 724_f2d_808 9th cir coleman v commissioner supra pincite in this case respondent produced a copy of the certified mailing list for date which bore a date stamp from the los angeles post office of date the list shows petitioner’s name north market street address taxpayer_identification_number and the article tracking number of the notice_of_deficiency the certified mailing list submitted by respondent is similar to and appears to perform the same function as form_3877 see stein v commissioner tcmemo_1990_378 however in this case the certified mailing list is incomplete because it does not contain any indication of the number of items received by the los angeles post office and is not signed or initialed by a u s postal service employee thus the certified mailing list in and of itself is insufficient to provide respondent with the presumption of mailing massie v commissioner tcmemo_1995_173 affd without published opinion 82_f3d_423 9th cir wheat v commissioner tcmemo_1992_268 respondent’s failure to obtain the u s postal service clerk’s initials on the certified mailing list and to have the clerk identify on the certified mailing list how many pieces of mail the u s postal service received is an inexactitude which is significant enough to render the presumption inapplicable wheat v commissioner supra see also coleman v commissioner supra pincite respondent may still prevail however if the evidence of mailing is otherwise sufficient wheat v commissioner supra although an incomplete certified mailing list that does not contain all of the information required by form_3877 is insufficient to create a presumption of proper mailing it nevertheless has some probative value see massie v commissioner supra the certified mailing list in this case contains a u s postal service date stamp of date the address recorded on the certified mailing list is the same address that petitioner has used on all of his correspondence 6the total number of pieces listed by sender shows seven but the spaces for the number of pieces received by the post office and the postmaster’s name are blank with respondent petitioner has not argued that the market street address was not his last_known_address nor has he argued that respondent failed to follow his established mailing procedures the preponderance_of_the_evidence supports a finding that respondent mailed the notice_of_deficiency to petitioner at his last_known_address on date and we so find timely filed petition petitioner also argues that his petition was filed timely because he mailed his request to respondent within the day unit period for appeal and we accepted and filed the request 7a taxpayer’s last_known_address is either the address listed on his most recently filed federal_income_tax return or another address if taxpayer notifies commissioner of a change_of address sec_301_6212-2 proced admin regs see also leask v commissioner tcmemo_1989_347 petitioner’s most recently filed tax_return as of date is not in the record and there is no evidence that petitioner communicated an alternate address to respondent 8petitioner argues alternatively that his request was mailed timely to respondent and should have been administratively reviewed by respondent respondent’s letter of date stated that petitioner had days to request an appeals_conference with an appeals officer petitioner contends that he did not receive the date letter until december even if we assume that petitioner received the letter on date his request mailed on date was sent well outside the allotted 15-day period for appeal therefore petitioner did not timely mail his request to respondent as an imperfect petition9 on april dollar_figure a petition is timely filed if it is received by the court within days after the notice is mailed sec_6213 if the last day of the 90-day period falls on a saturday sunday or a legal_holiday in the district of columbia the last day of the 90-day period is the first business_day thereafter id sec_301_6213-1 proced admin regs the notice in this case was mailed on date the 90-day period for timely filing a petition with the court expired on date which date was not a saturday sunday or legal_holiday in the district of columbia if the petition is properly addressed with postage prepaid and is postmarked within the applicable 90-day period in accordance with sec_7502 the petition will be considered timely even if it is not received by the court until after the 90-day period sec_7502 in this case petitioner’s mailing of the request to respondent was not properly addressed moreover even if we assume that sec_7502 may be applied to respondent’s remailing of the request to the court the criteria of sec_7502 were not met by the remailing because we cannot 9this court has been liberal in filing documents submitted by taxpayers as petitions see 101_tc_61 63_tc_285 10we received petitioner’s request days after respondent mailed the notice_of_deficiency ascertain whether the mailing was postmarked within the applicable 90-day period if the postmark is made by the u s postal service and is illegible the person who is required to file the document bears the burden of proving the date the postmark was made sec_301_7502-1 proced admin regs if the postmark is made other than by the u s postal service and the document is delivered to the court untimely then the postmark must bear a legible date on or before the last day of the filing period and the document must have been received at or before the time when the same class of mail would ordinarily be received if postmarked from the same point of origin on the last day of the period prescribed for filing sec_301_7502-1 proced admin regs if a mailing bears both a u s postal service postmark and a postmark made other than by the u s postal service the postmark that is not a u s postal service postmark is disregarded in applying the regulations regarding timely mailing and filing sec_301_7502-1 proced admin regsdollar_figure sec_301_7502-1 proced admin regs provides as follows u s and non-u s postmarks --if the envelope has a postmark made by the u s postal service in addition to a postmark not so made the postmark that was not made by the u s postal service is disregarded and whether the envelope was mailed in accordance with continued in this case the envelope in which respondent mailed petitioner’s request to the court bears both a postage meter postmark and a u s postal service postmark consequently we may assume that we are required by sec_301 c iii b proced admin regs to apply the rule_of sec_301_7502-1 proced admin regsdollar_figure sec_301_7502-1 proced admin regs provides in pertinent part as follows iii postmark -- a u s postal service postmark --if the postmark on the envelope is made by the u s postal service the postmark must bear a date on or before the last date or the last day of the period prescribed for filing the document or making the payment if the postmark does not bear a date on or before the last date or the last day of the period prescribed for filing the document or making the payment the document or payment is considered not to be timely filed or paid regardless of when the document or payment is deposited in the mail accordingly the sender who relies upon the applicability of sec_7502 assumes the risk that the postmark will bear a date on or before the last date or the last day of the period prescribed for filing the document or making the payment if the postmark on the envelope is made by the u s postal continued this paragraph c iii b will be determined solely by applying the rule_of paragraph c iii a of this section 12even if we proceeded on the alternative assumption that a private postmark when accompanied by an illegible u s postmark is not disregarded we would reach the same result for petitioner has offered no proof of the date on which the internal_revenue_service actually deposited the request in the mail much less proof of the cause of a delay in transmission of the mail if there were a timely deposit see sec_301_7502-1 b proced admin regs service but is not legible the person who is required to file the document or make the payment has the burden of proving the date that the postmark was made emphasis supplied as the person who is required to file a timely petition petitioner had the burden of proving the date on which the u s postal service postmark was made petitioner failed to do so petitioner simply argues that the forwarding of the request by respondent to the court caused the filing to be untimely and that his case should not be dismissed because of respondent’s failure to act promptly it is unfortunate that respondent did not exercise greater care and diligence to insure that petitioner’s request was delivered timely to this court however it is petitioner’s responsibility to file his petition properly respondent has no burden to forward a misaddressed petition to the court 58_tc_256 we cannot expand our jurisdiction beyond the 90-day prescribed period whatever the equities of a particular case may be and regardless of the cause for the petition not being filed within the required period id because petitioner has not proven the date on which the illegible u s postal service postmark was made and because his petition was not delivered or deemed delivered to the court within days of the date of the notice_of_deficiency we hold that we do not have jurisdiction under sec_6213 and sec_7502 consequently we shall grant respondent’s motion to dismiss for lack of jurisdiction we note however that despite our holding here petitioner will still be able to have his day in court by paying the deficiency and bringing a suit_for_refund in the appropriate federal court an appropriate order of dismissal for lack of jurisdiction will be entered
